wb

3 Case 4:20-mj-05788-N/A- EJM Document 1 Filed 02/20/20 Page 1of1

 

 

 

CRIMINAL COMPLAINT _!
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Kristin Lee Callison MAGISTRATE'S CASE NO.
DOB: 1989; United States 2 0 en 0 578 8 i J

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)@i) and 1324(a)(1)(B)@)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about February 19, 2020, in the District of Arizona, Kristin Lee Callison, knowing or in reckless
disregard that certain aliens, including Ramiro Andres Munoz-Gonzalez and Jonnathan Fernando Marquez-
Marquez, had come to, entered, and remained in the United States in violation of law, did transport and move
said aliens within the United States by means of transportation and otherwise, in furtherance of such violation
of law and did so for the purpose of private financial gain; in violation of Title 8, United States Code,
Sections 1324(a)(1)(A)(ii) and 1324(a)(1)(B) (i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about February 19, 2020, in the District of Arizona (Tombstone), United States Border Patrol Agents
(BPA) encountered a 2001 Honda CR-V at the SR-80 checkpoint. The driver Kristin Lee Callison agreed to
roll down the rear driver’s side window. The BPA noticed two people laying in the back cargo area behind
the rear seat. The BPA determined that the two people were citizens of Ecuador and in the U.S. illegally.

Material witness Ramiro Andres Munoz-Gonzalez stated that he had arranged to be smuggled into the United
States for money. Jonnathan Fernando Marquez-Marquez said that his brother made the smuggling
arrangements on his behalf. Both said that they crossed the border by jumping the metal fence near Douglas.

In a post-Miranda statement, Callison admitted-to picking up two subjects from a trailer home in Sierra. She
believed the two subjects were in the U.S. illegally. Callison said she was going to be paid between $600 and
$700 USD for each illegal alien transported north of Tucson.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Ramiro Andres Munoz-Gonzalez and
Jonnathan Fernando Marquez-Marquez

 

Detention Requested SIGNA COMPLAINANT
Being duly sworn, I declare that the foregoing is

 

 

true and correct to the best of my knowledge.
AUTHORIZED BY: AUSA TAA OFFICIAL TITLE
Border Patrol Agent

 

 

 

Sworn to before me and subscribed in my presence.
EJUDGE DATE
: February 20, 2020:

 

 

 

“YF SépFederal rules of Criminal Procedure Rules 3 and 54

 
